DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a high-frequency electronic device comprising: a printed circuit board having conductive tracks and at least a first series of blind holes that extend from a first face of the board and each of which is provided with an electrically conductive coating connected to at least one of the conductive tracks and wherein the board includes a second series of blind holes extending facing the first series of blind holes; this in combination with the remaining limitations of the claim. 
Regarding claims 2-5, 7-11: are allowable based on their dependency on claim 1.
Regarding claim 12: allowability resides at least in part with the prior art not showing orfairly teaching a high-frequency electronic device comprising: a printed circuit board having conductive tracks and at least a first series of blind holes that extend from a first face of the board and each of which is provided with an electrically conductive coating connected to at least one of the conductive tracks and wherein the board includes a second series of blind holes extending facing the first series of blind holes; this in combination with the remaining limitations of the claim. 
Regarding claim 13: allowability resides at least in part with the prior art not showing orfairly teaching a high-frequency electronic device wherein the holes of each series being spaced 
Regarding claim 14: allowability resides at least in part with the prior art not showing orfairly teaching a high-frequency electronic device comprising: a printed circuit board having conductive tracks and at least a first series of blind holes that extend from a first face of the board and each of which is provided with an electrically conductive coating connected to at least one of the conductive tracks, the end segment of the pin is constituted of a flat blade of cross-section that is initially rectangular and that has been deformed to end up presenting the curved portion; this in combination with the remaining limitations of the claim. 
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.